Citation Nr: 0327856	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-00 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for status post removal of 
a growth from the right temporal area of the head. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel







INTRODUCTION

The veteran had active duty service from June 1963 to June 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 Department of Veterans 
Affairs (VA) rating decision in which the regional office 
(RO) denied entitlement to service connection for head 
injury, right side, claimed by the veteran as residuals of an 
in-service operation on the right side of his head.  In a 
December 2000 rating decision, the RO recharacterized the 
issue as entitlement to service connection for growth on 
head.  In fact, the veteran is claiming entitlement to 
service connection for residuals of surgical excision of a 
growth on the right side of his head.


REMAND

The veteran contends that he has current disability from 
residuals of an excision of a benign growth on the right side 
of his head during his active military service.  He maintains 
that he developed an infection that had to be excised.

During a VA examination in March 2001, the examiner noted two 
scars in the area of a birthmark in the right temporal area 
of the head.  The examiner reported a diagnosis of excision 
scars of birthmark, right temporal area.  He remarked ". . . 
that the growth of the birth mark in service was of normal 
progression."  The examiner offered no rationale for his 
opinion.  The Board is of the opinion that a detailed 
rationale would be of assistance in this case.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

In January 2003 the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  However, 
the Court of Appeals for the Federal Circuit has recently 
invalidated the regulations, which empowered the Board to 
issue written notification pertaining to requirements of the 
VCAA and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
appellant or his representative.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103 (b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans. v. Secretary of Veterans Affairs, 327, 
F.3d 1339, 1348 (Fed Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (38 C.F.R. § 3.159).  In addition, 
the RO must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  
See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The claims should be forwarded to the 
VA examiner who conducted the March 2001 
VA examination for an addendum.  The 
examiner should be requested to explain 
the reason(s) for his opinion that the 
scars manifested during the examination 
were a result of a natural progression of 
growth of the birthmark noted at the time 
of the veteran's enlistment examination.  
The examiner should also comment on the 
significance that the veteran reports that 
the growth was the result of an infection, 
that a pathology report was required, and 
the reported surgery occurred more than a 
year after the veteran was on active duty.   

If the examiner is unavailable, a VA 
examination should be conducted by a 
dermatologist to determine the severity 
and etiology of the postoperative 
residuals, excision of a growth from the 
right temporal region.  The claims folder 
must be made available to the examiner 
prior to the examination.  All tests 
deemed necessary should be performed.  It 
is requested that the examiner obtained a 
detailed preservice and inservice history 
of the birthmark and the development of 
the growth (infection) on the right 
temporal region.  The examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
growth which required surgery more than a 
year after the veteran entered active duty 
was an acquired disorder that originated 
in service?  If it is determined that it 
pre-existed service whether it is as 
likely as not that the growth underwent a 
chronic increase in severity beyond 
natural progress?  A complete rational for 
any opinion expressed should be included 
in the report.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



